                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                      CRIMINAL NO. 2:18-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.


                          MEMORANDUM OPINION

        On July 22, 2019, the court held a hearing on defendant’s

motion to suppress.    (ECF No. 258).   Present at that hearing were

the defendant, in person and by counsel, Isaac R. Forman, Michael

B. Hissam, and Katherine B. Capito, and Assistant United States

Attorneys Alan G. McGonigal, Jennifer Rada Herrald, and Steven I.

Loew.    On the morning of July 23, 2019, in open court, the court

granted defendant’s motion insofar as it moved to suppress

certain evidence related to Counts Fifteen through Twenty-Four of

the Third Superseding Indictment.    This Memorandum Opinion sets

out more fully the reasons for that ruling.

                          Factual Background

        Defendant Muhammed Samer Nasher-Alneam, M.D. (“Dr. Nasher)

is a medical doctor licensed to practice medicine in the State of

West Virginia.    See ECF No. 223 at ¶ 1 (Third Superseding

Indictment).    From on or about July 2013 through February 2015,

Dr. Nasher owned and operated a medical practice called

"Neurology & Pain Center, PLLC," which, during that time, was

located at 401 Division Street, Suite 202 in South Charleston,
Kanawha County, West Virginia.   Id. at ¶¶ 2-3.   From about March

2015 through about February 2018, the defendant's medical

practice was located at 4501 MacCorkle Avenue SE, Suite A, in

Charleston, Kanawha County, West Virginia.   See id. at ¶ 3.    The

defendant leased the office spaces described above and was the

only practicing physician at Neurology & Pain Center, PLLC.    See

id.   During the relevant time period, Dr. Nasher had an active

Drug Enforcement Administration (DEA) registration number that

allowed him to prescribe controlled substances, including

Schedule II, III, IV, and V controlled substances.   See id. at ¶

8.

      On July 26, 2018, the grand jury returned a 15-count

indictment against Dr. Nasher arising out of his activities in

connection with Neurology & Pain Center, PLLC.    See ECF No. 1.     A

twenty-two count second superseding indictment was returned on

November 21, 2018, charging defendant with illegal drug

distributions, in violation of 21 U.S.C. § 841(a)(1); illegal

drug distributions resulting in death, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C); maintaining a drug-involved premises,

in violation of 21 U.S.C. § 856(a)(1); and international money

laundering, in violation of 18 U.S.C. § 1956(a)(2)(B)(ii).

      Trial on the second superseding indictment began on April

16, 2019.   After the jury was unable to reach a verdict on any of

the twenty-two counts, a mistrial was declared on May 7, 2019.


                                 2
Defendant invoked his rights under the Speedy Trial Act and the

retrial was scheduled for July 22, 2019

     After the declaration of a mistrial, on June 12, 2019, Dr.

Nasher was charged in a forty-seven count third superseding

indictment charging him with various offenses related to

operation of his medical practice.   Specifically, defendant was

charged with the following:

     1)   health care fraud, in violation of 18 U.S.C. §
          1347 and § 2 (Counts One through Eleven and
          Fifteen through Twenty-four);

     2)   health care fraud resulting in death, in violation
          of 18 U.S.C. § 1347 and § 2 (Counts Twelve through
          Fourteen);

     3)   illegal drug distributions, in violation of 21
          U.S.C. § 841(a)(1) (Counts Twenty-five through
          Thirty-eight);

     4)   illegal drug distributions resulting in death, in
          violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C)
          (Counts Thirty-nine through Forty-one);

     5)   maintaining a drug-involved premises, in violation
          of 21 U.S.C. § 856(a)(1) (Counts Forty-two and
          Forty-three); and

     6)   international money laundering, in violation of 18
          U.S.C. § 1956(a)(2)(B)(ii) (Counts Forty-four
          through Forty-seven).1

See ECF No. 223.   The government maintains that its decision to

seek a third superseding indictment arose out of adverse



     1
       On June 26, 2019, the court granted defendant’s motion for
judgment of acquittal made at trial as to the money laundering
counts and the corresponding counts in the third superseding
indictment were dismissed. See ECF No. 231.

                                 3
evidentiary rulings in the prior trial.   See ECF Nos. 248 and

215-2.   (noting that “its objective in seeking a third

superseding indictment would be to address new circumstances

occasioned by adverse evidentiary rulings during the trial of

this case”).2   The health care fraud counts, Counts One to

Twenty-Four, are all new.

     On the evening of July 15, 2019, less than a week before the

second trial was scheduled to begin, defendant filed the instant

motion to suppress.   Because of the looming trial date, the court

suggested scheduling a suppression hearing3 for the morning of

July 22 and continuing the trial to the next day.   However, in

order to accommodate certain witness availability issues the

government would have if the trial were to be continued to July

23, the court held the suppression hearing the morning of July 22

and proceeded to jury selection that afternoon.

     Defendant’s motion to suppress was two-pronged.      First,

defendant argued that the search warrant was overbroad and that

the affidavit accompanying the application for the warrant

contained several false statements.   The court denied defendant’s


     2
       The government also admitted that a new prosecutor was
assigned to the case, Mr. McGonigal, who “was tasked with
evaluating the case to identify options for redressing possible
deficiencies in the Second Superseding Indictment” after failing
to obtain a conviction on any of the 22 counts in the Second
Superseding Indictment. ECF No. 248 at 2 n.2.
     3
       There were also a number of other pretrial motions pending
that the court proposed to entertain at a hearing.

                                 4
motion insofar as it alleged overbreadth and/or that the

legitimacy of the warrant was in question based upon alleged

misrepresentations in the affidavit.4

     Defendant’s second argument was that the government could

not rely upon the one and only search warrant in this case to

conduct searches in furtherance of its fraud investigation.      See

ECF No. 258 at 4.    According to defendant, “the government’s

subsequent searches – in furtherance of its fraud investigation –

violate Rule 41(e)(2)(B).”    Id. at 5.   The government contends

that this argument fails because

     the information and evidence reviewed by the United
     States in formulating the Third Superseding Indictment
     was already in its possession as a result of the
     previously issued warrant and search. The health care
     fraud schemes now charged are directly related to and
     arise out of the § 841 charges that were the subject of
     the initial warrant. The evidence the United States
     seeks to introduce in the second trial of this matter
     includes information obtained within the scope of SA
     King’s original affidavit and the warrant signed by
     Magistrate Judge Tinsley on February 21, 2018. The
     warrant’s fourteen-day limitation in no way prevents
     the United States from analyzing or reviewing the
     evidence seized outside of that fourteen-day window.
     The defendant’s argument to the contrary is meritless.

ECF No. 263 at 15.

     After hearing the evidence at the suppression hearing,

reviewing the cases cited by the parties, and conducting its own

research, the court granted the motion to suppress as to evidence



     4
       The specific reasons for that ruling will be set forth in
a separate document to be filed at a later date.

                                   5
seized in support of the government’s office absence health care

fraud theory charged in Counts Fifteen through Twenty-Four.       What

follows are the court’s findings of fact and conclusions of law.

I.         The Search Warrant

      On February 21, 2018, FBI Special Agent Jennifer L. King

applied for a warrant to search Dr. Nasher’s medical office at

4501 MacCorkle Avenue SE for evidence of the commission of

violations of 21 U.S.C. § 841(a)(1).   See ECF No. 258-1.    In

support of its warrant application, the government relied on the

affidavit of Agent King.   See id. (hereinafter “King Aff. at

¶__”); see also In the Matter of the Search of Business known as

“Neurology & Pain Center, PLLC” located at 4501 Maccorkle Ave SE,

Suite A, Charleston, Kanawha County, West Virginia, Case No.

2:18-mj-00021, ECF Nos. 3 and 10.    Agent King’s affidavit and the

application for a search warrant provided that there was probable

cause to believe that a search would reveal evidence related to a

violation of 21 U.S.C. § 841(a)(1), “distribution of controlled

substances not for legitimate medical purposes in the usual

course of professional medical practice and beyond the bounds of

medical practice.”   See King Aff. at ¶¶ 2, 39; ECF No. 258-1 at

1.   The particular items to be seized were described as follows:

      1.   Property that constitutes evidence of the
           commission of a criminal offense, specifically
           violations of 21 U.S.C. § 841(a)(1) (distribution
           of controlled substances not for legitimate
           medical purposes in the usual course of
           professional medical practice and beyond the

                                 6
          bounds of medical practice); and property designed
          or intended for use or which is or have been used
          as a means of committing said criminal offense;

     2.   Patient files and medical charts for any patient
          who saw Dr. Nasher in 2013, 2014, 2015, 2016,
          2017, and/or 2018 (in whatever form, including
          electronic medical records and audio files); that
          is, 2013 - 2018 patient files/charts for patients
          within Dr. Nasher’s practice, which files and
          charts are believed to contain evidence of the
          distribution of controlled substances, such as
          oxycodone or hydrocodone, Schedule II controlled
          substances, not for legitimate medical purposes in
          the usual course of professional medical practice
          and beyond the bounds of medical practice; and

     3.   Documents and other items tending to establish or
          hide the whereabouts of proceeds and any items
          constituting proceeds from violations of 21 U.S.C.
          § 21 U.S.C. § 841(a)(1).

ECF No. 258-1 at 3.

     Of the electronic evidence to be seized, Agent King’s

affidavit further provided:

          Based on the foregoing, and consistent with
     Federal Rule of Criminal Procedure 41(e)(2)(B), the
     warrant I am applying for would permit seizing,
     imaging, or otherwise copying storage media that
     reasonably appear to contain some or all of the
     evidence described in Attachment B, and would authorize
     a later review of the media or information consistent
     with the warrant. The later review may require
     techniques, including but not limited to computer-
     assisted scans of the entire medium, that might expose
     many parts of a hard drive to human inspection in order
     to determine whether it is evidence described by the
     warrant.

King Aff. ¶ 35.

     United States Magistrate Judge Dwane L. Tinsley granted the

application, granted the government’s motion to seal the


                                7
application and accompanying affidavit, and issued a search

warrant for Dr. Nasher’s medical practice.        See ECF Nos. 2 and 4

in 2:18-mj-00021.   The search warrant does not mention health

care billing fraud or Dr. Nasher’s absences from his office as

evidence of a crime.   Nor can health care billing fraud be

inferred from any of the underlying documents, including the

affidavit which does not mention it either.

II.         Agent King’s Testimony

      At the suppression hearing, Agent King testified about the

execution of the search warrant.         See ECF No 278.   According to

her, paper patient files from the years 2013 to 2018 were seized

as well as the files of any known overdose victims.         See id. at

20.   In terms of seizing the electronic records of Dr. Nasher’s

practice, Agent King stated that the server for the practice was

“imaged.”   See id. at 22.5   Of efforts to segregate electronic

data that was responsive to the search warrant from data that was

nonresponsive, Agent King testified that there were no such

efforts.

      Q:    So if the entire server was imaged, what was done
            to sort out documents that were responsive
            included within the search as opposed to documents
            that would have been nonresponsive and not within
            the scope of the warrant?

      A:    I’m not really sure of the question.


      5
       During the first trial, Agent King testified that Dr.
Nasher “kept all of his medical files electronically on something
called Practice Partner.” ECF No. 135 at 68.

                                     8
      Q:   If the warrant was limited, for example, to
           patients who had seen Dr. Nasher between 2013 and
           2018, what was done to limit the review of the - -
           if the entire server had been seized and imaged,
           what was done to sort out the contents of that
           server to be consistent with the scope of the
           warrant?

      A:   Well, I was not able to review like medical files
           that were processed. We chose our patients. And
           then as we talked to Jamie Swartwood, she would
           pull those specific patients’ files and those are
           the ones we reviewed.

Id.   Of the process for deciding which patient charts were pulled

for review, Agent King stated that a DOMEX analysis was used to

tell the government “what patient was getting high opioids, what

patient was getting benzos and opioids, and then we would have a

list of patients that way. . . .       Based on that, we were like,

hey, we want to look at A, B, and C.      And then they pulled up

medical files and we’d look at it.”      Id. at 23-24.   Agent King

testified that somewhere between 19 and 50 or so patient files

were eventually pulled for review.      See id. at 25, 27.      According

to her, those charts were pulled somewhere between the execution

of the search warrant in February 2018 and the filing of the

first indictment.   See id. at 27-28.      Agent King further

testified that “[w]e might have extracted additional ones after

he was arrested.”   Id. at 28.

      As for the timing of the search of medical records to

support the billing fraud charges, Agent King testified:




                                   9
     Q:      Did you work with DOMEX on extracting any charts
             during that time period on - - related to the
             issue of billing fraud?

     A:      Billing fraud, no. The billing fraud did not come
             - - we weren’t working on billing fraud at that
             time.

     Q:      When did you start working on billing fraud?

     A:      After the trial.

     Q:      After the first trial?

     A:      Yes.

Id. at 28.    Agent King later qualified her answer.

     A:      You know what. There was billing. And Donna
             Taylor of the West Virginia Insurance Commission
             was working on a bunch of this stuff throughout
             the case. I’m sorry. That - - let me correct
             myself.

     Q:      Did Donna Taylor have any - - to your knowledge,
             did Donna Taylor have any charts extracted by
             DOMEX in connection with billing fraud?

     A:      That I don’t know.

Id. at 28-29.

     Regarding the issue of probable cause to search for evidence

of billing fraud, Agent King admitted that the issue of billing

fraud, specifically as it related to defendant’s absences from

his office, was never presented to Magistrate Judge Tinsley in

obtaining a search warrant.       See id. at 30.

     Q:      Your affidavit to Magistrate Judge Tinsley, it
             didn’t contain any allegations of probable cause
             as to billing fraud; correct?

     A:      There’s nothing in it that contains that, no.


                                    10
       Q:   Right. You didn’t present anything on the issue
            of billing fraud to, to the magistrate?

       [Objection]

                                  * * *

       Q:   On the issue of the defendant’s absences from the
            office, the patients in these counts, Fifteen
            through Twenty-Four, did you present any
            allegations in your affidavit to Magistrate Judge
            Tinsley about the defendant’s absences from the
            office?

       A:   No.

       Q:   Okay. Do you know whether a second warrant was
            ever obtained on the issue of the defendant’s
            absences from the office?

       A:   From the office?    No, there was only one search
            warrant.

       Q:   Okay.

                                  * * *

       A:   We did know about his travel prior to the trial.
            We did look into that. So it wasn’t just
            something that came up. We were looking at it
            before.

       Q:   And I was just trying to pin down that despite the
            fact that you may have known about it, it wasn’t,
            it wasn’t presented as part of the probable cause
            for the search warrant?

       A:   No.

Id. at 30-31.

III.        Jamie Swartwood’s Trial Testimony

       Jamie Swartwood, a Drug Enforcement Administration (DEA) IT

specialist, testified at Dr. Nasher’s first trial.     See ECF No.

135 at 139-55.      Swartwood testified that she was “involved in the

                                   11
extraction of files in this case.”        Id. at 140.   After the search

warrant was executed, Agent King provided a “forensic digital

image of [Dr. Nasher’s] IT systems” to her.       Id. at 140-41.       Of

her role in searching for evidence, Swartwood testified “I was

asked to export patient records, schedules, and to search for a

specific patient.”     Id. at 141.    Of the process for doing so,

Swartwood further testified: “It’s pretty straightforward.         When

you have the image of the computer, you basically just open the

same software and you search for a patient.       And the name - - the

chart comes up.    You export the patient charts.       Very cut and

dry.”    Id. at 142.   Swartwood could not recall how many patient

files she had retrieved.    See id. at 144.

IV.          Representations of the Attorneys

        Once it became clear that Agent King did not have a full

recollection of exactly what data was seized in the second

search, counsel for defendant and the government conferred to

clarify the record.    Based upon those representations, the court

finds that, prior to the first trial, Dr. Nasher’s server was

accessed to retrieve approximately 55 patient files (collectively

“the first search”).    See ECF No. 278 at 55-57.       After the first

trial and in connection with the billing fraud charges set forth

in Counts Fifteen through Twenty-Four, twelve patient files and

schedules were extracted from the server (“the second search”).

See ECF No. 278 at 56-57; ECF No. 275-3; ECF No. 282 at 2-8.


                                     12
Nine or ten of those twelve extracted patient files are for the

individuals named in Counts Fifteen through Twenty-Four.     See

id.6   The second search was to retrieve evidence solely related

to the billing fraud/office absence charges in Counts Fifteen

through Twenty-Four.   The government presented no evidence,

through Agent King or otherwise, that it had considered, made any

effort towards, or otherwise had been prepared to seek a second

search warrant to search the records seized from Dr. Nasher’s

medical office to look for evidence related to the billing fraud

scheme outlined in Counts Fifteen through Twenty-Four.

V.          Legal Principles

       The Fourth Amendment provides:

       The right of the people to be secure in their persons,
       houses, papers, and effects, against unreasonable
       searches and seizures, shall not be violated, and no
       Warrants shall issue, but upon probable cause,
       supported by Oath or affirmation, and particularly
       describing the place to be searched, and the persons or
       things to be seized.

U.S. Const. amend. IV.   “The text of the Amendment thus expressly

imposes two requirements.      First, all searches and seizures must

be reasonable.   Second, a warrant may not be issued unless

probable cause is properly established and the scope of the

authorized search is set out with particularity.”     Kentucky v.



       Counts Eighteen and Twenty-Four both refer to a patient
       6

with the initials “J.M.” Only one patient file with those
initials was retrieved during the second search. Therefore,
Counts Eighteen and Twenty-Four may involve the same patient.

                                   13
King, 563 U.S. 452, 459 (2011) (citing Payton v. New York, 445

U.S. 573, 584 (1980)).   The particularity requirement “prevent[s]

a `general, exploratory rummaging.’”    United States v. Oloyede,

982 F.2d 133, 138 (4th Cir. 1993) (quoting Coolidge v. New

Hampshire, 403 U.S. 443, 467 (1971)).    “This [particularity]

requirement ensures that the search is confined in scope to

particularly described evidence relating to a specific crime for

which there is probable cause.”    Id.; see also Maryland v.

Garrison, 480 U.S. 79, 84 (1987) (“The manifest purpose of this

particularity requirement was to prevent general searches.     By

limiting the authorization to search to the specific areas and

things for which there is probable cause to search, the

requirement ensures that the search will be carefully tailored to

its justifications, and will not take on the character of the

wide-ranging exploratory searches the Framers intended to

prohibit.”).7   “[T]he ultimate touchstone of the Fourth Amendment


     7
       Opposition to general warrants in America predates the
American Revolution and is one of the guiding principles of
individual freedom under our Constitution. In an effort to
combat smuggling to avoid import tariffs, British colonial
governments issued general warrants, known as “writs of
assistance,” that invested the bearer with power to compel any
local official to enter any property and make a general search
for contraband. The writs of assistance case in colonial
Massachusetts, Paxton’s case (1761), is said to have been “the
most important legal event leading up to the American
Revolution.” Presser and Zainaldin, Law and Jurisprudence in
American History 65 (6th ed. 2006). According to John Adams,
“Then and there the child Independence was born.” Id. While the
writ in Paxton’s case was granted, the result only fueled growing
opposition to the practice of general searches, an opposition

                                  14
is reasonableness.”   Riley v. California, 573 U.S. 373, 381-82

(2014) (quoting Brigham City v. Stuart, 547 U.S. 398, 403

(2006)).

     As noted above, the Fourth Amendment requires that a warrant

identify the specific crime(s) thought to have been committed.

See Oloyede, 982 F.2d 138; see also United States v. Galpin, 720

F.3d 436, 445 (2d Cir. 2013) (“First, a warrant must identify the

specific offense for which the police have established probable

cause”); United States v. Castro, 881 F.3d 961, 965 (6th Cir.

2018) (“A warrant that empowers police to search for something

satisfies the particularity requirement if its text constrains

the search to evidence of a specific crime.”).   Our appeals court

has noted:

     The particularity requirement is fulfilled when the
     warrant identifies the items to be seized by their
     relation to designated crimes and when the description
     of the items leaves nothing to the discretion of the
     officer executing the warrant. . . .

          When a search is conducted pursuant to a warrant,
     it “is limited in scope by the terms of the warrant’s
     authorization.” United States v. Phillips, 588 F.3d
     218, 223 (4th Cir. 2009); . . . But the terms of the
     warrant are not to be interpreted in a “hypertechnical”
     manner. United States v. Robinson, 275 F.3d 371, 380
     (4th Cir. 2001). Rather, they should be read with a
     “commonsense and realistic” approach, to avoid turning
     a search warrant into a “constitutional straight
     jacket.” Phillips, 588 F.3d at 223. . . .




confirmed in countless cases subsequently decided in the United
States.

                                15
United States v. Williams, 592 F.3d 511, 519 (4th Cir. 2010); see

also Castro, 881 F.3d at 965 (“This interpretation also respects

another imperative in reading warrants: They need not meet the

rigors of Roget, Merriam, Webster, Strunk, and White.    A common-

sense contextual reading usually suffices, and usually gets the

point the magistrate and officer sought to express.”).

     Courts have noted several additional considerations that

should inform the Fourth Amendment analysis in the context of

electronically-stored information.   As one court explained:

     First, as the Second Circuit has recognized, “[w]here .
     . . the property to be searched is a computer hard
     drive, the particularity requirement assumes even
     greater importance.” Galpin, 720 F.3d at 446. That is
     because the “seizure of a computer hard drive, and its
     subsequent retention by the government, can give the
     government possession of a vast trove of personal
     information about the person to whom the drive belongs,
     much of which may be entirely irrelevant to the
     criminal investigation that led to the seizure.” United
     States v. Ganias, 824 F.3d 199, 217 (2d Cir. 2016) (en
     banc). As such, “[t]he potential for privacy
     violations occasioned by an unbridled, exploratory
     search of a hard drive is enormous”—a “threat [that] is
     compounded by the nature of digital storage.” Galpin,
     720 F.3d at 447. Indeed, the Government, once it has
     obtained authorization to search a hard drive, may in
     theory “claim that the contents of every file it chose
     to open were in plain view and, therefore, admissible
     even if they implicate the defendant in a crime not
     contemplated by the warrant,” thus presenting a
     “`serious risk that every warrant for electronic
     information will become, in effect, a general warrant,
     rendering the Fourth Amendment irrelevant.’” Id.
     (quoting United States v. Comprehensive Drug Testing,
     Inc., 621 F.3d 1162, 1176 (9th Cir. 2010) (en banc)
     (per curiam)); cf. Riley v. California, —— U.S. ——, 134
     S. Ct. 2473, 2489-91, 189 L. Ed. 2d 430 (2014)
     (recognizing that cell phones “differ in both a
     quantitative and qualitative sense from other objects

                               16
that might be kept on an arrestee’s person” owing to
their “immense storage capacity” and their ability to
“contain[] in digital form” both “many sensitive
records previously found in the home” and “a broad
array of private information never found in a home in
any form—unless the phone is”); Ganias, 824 F.3d at 231
(Chin, J., dissenting) (noting that “[v]irtually the
entirety of a person’s life may be captured as data” on
a computer or smartphone). Accordingly, a “heightened
sensitivity to the particularity requirement in the
context of digital searches” is necessary.” Galpin,
720 F.3d at 447.

     There is also the matter of the execution of a
warrant targeting electronically stored information.
Under Federal Rule of Criminal Procedure 41(e)(2)(B), a
warrant may—as the Warrants at issue did here—
“authorize the seizure of electronic storage media or
the seizure or copying of electronically stored
information.” Fed. R. Crim. P. 41(e)(2)(B). The Rule
provides that “[u]nless otherwise specified, the
warrant authorizes a later review of the media or
information consistent with the warrant.” Id.
Although “there is no established upper limit as to
when the government must review seized electronic data
to determine whether the evidence falls within a scope
of the warrant,” courts have recognized that “the
Fourth Amendment requires the government to complete
its review, i.e., execute the warrant, within a
`reasonable’ period of time.” Metter, 860 F. Supp. 2d
at 215 (collecting cases); see also United States v.
Alston, 15-cr-435, 2016 WL 2609521, at *3 (S.D.N.Y.
Apr. 29, 2016) (“While Rule 41 prescribes no particular
time period for data extraction in these circumstances,
the time needed to complete off-site copying or review
is subject to the rule of reasonableness.”); Lustyik,
57 F. Supp. 3d at 230 (“[l]ike all activities governed
by the Fourth Amendment, the execution of a search
warrant must be reasonable” and “[l]aw enforcement
officers therefore must execute a search warrant,”
including when applicable review of recovered
electronic communications, “within a reasonable time”);
cf. In the Matter of a Warrant for All Content and
Other Information Associated with the Email Account
xxxxxxx@gmail.com Maintained at Premises Controlled by
Google, Inc., 33 F. Supp. 3d 386, 392 (S.D.N.Y. Aug. 7,
2014) (noting that courts have developed a “flexible
approach” for assessing the execution of warrants for

                          17
     electronic evidence, applying a general standard of
     “reasonableness”) (internal quotation marks omitted).

United States v. Wey, 256 F. Supp. 3d 355, 383-82 (S.D.N.Y.

2017).

     As the foregoing makes clear, it is imperative that searches

of electronic information strictly comply with the parameters

outlined in the warrant to avoid effectively converting a search

warrant supported by probable cause into the sort of general

warrant forbidden by the Fourth Amendment.   See United States v.

Mann, 592 F.3d 779, 786 (7th Cir. 2010) (“[W]e simply counsel

officers and others involved in searches of digital media to

exercise caution to ensure that warrants describe with

particularity the things to be seized and that searches are

narrowly tailored to uncover only those things described.”;

United States v. Schlingloff, 901 F. Supp. 2d 1101, 1105 (C.D.

Ill. 2012) (“The promise of the Fourth Amendment to be free from

unreasonable searches and seizures contemplates a warrant that

sets forth with specificity the area to be searched and the

subject matter of the search.   So if a warrant authorizes an

officer to look in all files on a computer, should the courts

care how it is done?    This Court believes so.”).

     Against this backdrop, the court considers the government’s

actions in this case.   The question this court must answer is

whether the government’s second search of Dr. Nasher’s records—-

occurring approximately 15 months after the records were seized

                                 18
and after Dr. Nasher had already gone to trial once—-to retrieve

evidence to support its new claims of health care billing fraud

outlined in Counts 15 through 24 exceeded the scope of the

warrant issued on February 21, 2018.    The court finds that it did

and that the government’s actions in this regard were not

reasonable under the Fourth Amendment.

VI.        Wey and Loera

      Two recent cases proved especially helpful to the court in

resolving the suppression motion.     The first of these, United

States v. Wey, 256 F. Supp. 3d 355 (S.D.N.Y. 2017), was cited by

defendant in his suppression motion.

      In Wey, the FBI sought warrants to search defendant’s

business office and residence.   See id. at 361-66.    The FBI

Agent’s Affidavits in support of the applications for the

warrants “asserted that there was probable cause to believe that

fruits, instrumentalities, and evidence of violations of the

federal securities, mail, and wire fraud laws were located within

the scope of the premises.”   Id. at 361, 363.    The applications

were approved and search warrants were issued on January 24,

2012, and January 25, 2012.   See id. at 363-66.    Materials to be

seized included, among other things, “[c]omputers, flash drives,

internal and external hard drives, diskettes and other magnetic

storage media, and files, data and information contained thereon.




                                 19
. . .”    Id. at 364.    The searches of Wey’s business office and

home were executed on January 25, 2012.        See id. at 368-73.

     A number of electronic devices and computer equipment were

seized from both the business and the residence, either by

copying the device in its entirety onsite or taking the original

device.   See id. at 370, 373.     A review of the electronic data

seized was completed by the FBI in early September 2013 and

copies of all documents deemed pertinent were provided to the

prosecution team.    See id. at 377.    The government did not

confine its search to evidence related to the offenses discussed

in the affidavits.      See id. at 377, 405.    Also, “[i]n the weeks

leading up to Wey’s indictment . . . FBI personnel conducted

additional searches across all electronic materials recovered

from both locations.”     Id. at 377.

     The court granted Wey’s motion to suppress based upon its

conclusion that the warrants lacked particularity and were

overbroad.   See id. at 410-11.     In determining that the

government agents in that case had not acted in good faith, the

Wey court made several observations that are particularly

pertinent in this case:

          This case presents still another factor . . . for
     evaluation in determining the Government’s level of
     culpability and, correspondingly, its susceptibility in this
     context to deterrence. And it is one worth emphasizing:
     belying any argument that it sought to limit executions of
     the Warrants according to the parameters of the
     applications, the Government evinced no hesitation to
     subject the electronic Search fruits to continuing and, at

                                   20
least to some extent, expanding searches as its
investigation and charging theories developed over the
months and years following the initial Searches and
preceding Wey’s indictment.

     As discussed above, AUSA Massey and Agent McGuire
candidly testified at the Hearing that they had no
qualms, for example, about searching the electronically
stored evidence—well over a year after the Searches and
prior to any sorting for pertinence—for evidence of tax
evasion, an “alternative” charging theory not discussed
in the Affidavits, apparently not developed until after
McGuire took over as case agent well after the
Searches, and never presented to a judge. Similarly,
they considered it within their authority to search the
unsorted electronic materials for documents pertaining
to a number of individuals and entities not identified
or discussed in the Warrants or the applications but
whose potential relevance to the ongoing investigation
became increasingly apparent sometime after the
Searches concluded.

     The Government maintains that this approach to
reviewing the electronic evidence was entirely
appropriate so long as its novel search terms were
designed to identify documents that would otherwise
fall within the Warrants’ (inappropriately expansive
terms). . . .

                         * * *

     Wey argues that this conduct is independently
violative of the Fourth Amendment. It may be.
Regardless, the Court finds that, if nothing else, it
constitutes further evidence of the agents’ culpability
in making affirmative choices to treat the Warrants as
though they were the functional equivalent of general
warrants. Such conduct can and should be deterred.

                         * * *

     Furthermore, the Government cites, and the Court
is aware of, no authority suggesting that simply
because it has retained all originally searchable
electronic materials, the Government is permitted to
return to the proverbial well months or years after the
relevant Warrant has expired to make another sweep for


                          21
     relevance, armed with newly refined search criteria and
     novel case theories.

                              * * *

          For the Government to skirt that new warrant
     obstacle here by—appearances would
     suggest—intentionally taking advantage of its sweeping
     electronic take to look for evidence in an essentially
     analogous manner is inconsistent, in the Court’s view,
     with a claim to good faith in executing the Warrants.

                              * * *

     [N]othing . . . permits the Government to sit on
     eighteen terabytes of data for years after the
     expiration of the authorizing warrant and intentionally
     mine it with searches targeting individuals and
     charging theories absent from the warrant application
     but identified as relevant by post-search developments
     in the Government’s investigation.

                              * * *

     Interpreting and executing their authority
     expansively—in keeping, the evidence suggests, with the
     intention of the drafters—the agents treated the
     Warrants both during and after the physical Searches
     as, for all intents and purposes, general warrants.

Id. at 405-08.8




     8
       The government argued that Wey was distinguishable because
the court in that case was concerned with a later search of
materials previously deemed nonresponsive. See ECF No. 263 at
14; ECF No. 278 at 54. The government is correct that the Wey
court found especially troubling the government’s searches in
2015 covering all documents in the FBI’s database, including
those that had been sorted out years earlier. See Wey, 256 F.
Supp. 3d at 406. However, as noted above, the court was also
bothered by the government’s searches prior to any sorting “for
evidence of tax evasion, an `alternative’ charging theory not
discussed in the Affidavits, apparently not developed until
[another agent] took over as case agent well after the Searches,
and never presented to a judge.” Id. at 405.

                               22
     A recent case from the United States Court of Appeals for

the Tenth Circuit, United States v. Loera, 923 F.3d 907, 916-17

(10th Cir. 2019), explained that an ex post assessment of the

propriety of a government’s search is essential to ensuring that

the Fourth Amendment’s protections are realized when searches of

electronic data are involved.   According to the court:

          Determining whether a search exceeds the scope of
     the authorizing warrant is, like most inquiries under
     the Fourth Amendment, an exercise in reasonableness
     assessed on a case-by-case basis. Dalia v. United
     States, 441 U.S. 238, 258, 99 S. Ct. 1682, 60 L. Ed. 2d
     177 (1979) (holding that the manner of a search is
     subject to “later judicial review as to its
     reasonableness”). The general Fourth Amendment rule is
     that investigators executing a warrant can look
     anywhere where evidence described in the warrant might
     conceivably be located. United States v. Ross, 456
     U.S. 798, 824 (1982).

                                * * *

     This limitation works well in the physical search
     context to ensure that searches pursuant to warrants
     remain narrowly tailored, but it is less effective in
     the electronic-search context where searches confront
     what one commentator has called the “needle-in-a-
     haystack” problem. Orin S. Kerr, Digital Evidence and
     the New Criminal Procedure, 105 Colum. L. Rev. 279, 301
     (2005). Given the enormous amount of data that
     computers can store and the infinite places within a
     computer that electronic evidence might conceivably be
     located, the traditional rule risks allowing unlimited
     electronic searches.

          To deal with this problem, rather than focusing
     our analysis of the reasonableness of an electronic
     search on “what” a particular warrant permitted the
     government agents to search (i.e., “a computer” or “a
     hard drive”), we have focused on “how” the agents
     carried out the search, that is, the reasonableness of
     the search method the government employed.


                                 23
Id. at 916-17.

       In Loera, the court held that a second search of the

defendant’s electronic data, pursuant to a warrant to search for

evidence of computer fraud, was unreasonable because it was

directed at uncovering evidence of child pornography.    See id. at

922 (“Loera accepts that the first warrant permitted the

government to seize the four CDs that were found to contain some

child pornography and to search the for evidence of computer

fraud.   Therefore, Loera challenges Cravens’ November 27 search

only for exceeding that permission.     Accordingly, we confine our

analysis to whether the second search exceeded the scope of the

first warrant.    The district court concluded that it did and that

neither exigent circumstances nor any other exception to the

warrant requirement justified that search.    We agree. . . .”).

Of particular importance to the court’s ruling was the district

court’s finding that the police officer was not searching for

evidence of computer fraud.   See id.    Accordingly, the court

found that the search was unlawful because it exceeded the scope

of the warrant.   See id. at 924.

VII.        The Government Exceeded the Scope of the Warrant

       Under the Fourth Amendment, when law enforcement personnel

obtain a warrant to search for a specific crime but later, for

whatever reason, seek to broaden their scope to search for

evidence of another crime, a new warrant is required.    See United


                                 24
States Mann, 592 F.3d 779, 786 (7th Cir. 2010) (finding

“troubling” detective’s “failure to stop his search and request a

separate warrant for child pornography” where, during search

seeking to uncover evidence of voyeurism under lawful warrant,

detective discovered child pornography).   Government agents

routinely do just that.   See, e.g., United States v. Williams,

592 F.3d 511, 516 n.2 (4th Cir. 2010) (obtaining a second search

warrant specifically to authorize a search for child pornography

where FBI agent, conducting search under state warrant for

evidence related to Virginia crimes of threatening bodily harm

and harassment by a computer, observed evidence of child

pornography); United States v. Giberson, 527 F.3d 882, 890 (9th

Cir. 2008) (government only searched computer for pornographic

files after obtaining third search warrant allowing it to search

for child pornography); Triplett v. United States, No. 1:09cr154-

MPM, 2014 WL 3756353, *1 (N.D. Mass. July 30, 2014) (“[A] search

warrant was issued for items at the Morris-Triplett residence

that could lead to information about Kaila’s disappearance. . . .

Several computers were seized from the home, and a forensic

examination of the computers was conducted.   After a forensic

examination revealed images of what the investigator believed to

be child pornography, the investigator ceased his examination and

called the Sheriff’s Department to advise them to apply for

another search warrant.   A second search warrant was obtained,


                                25
and over 4,000 images of child pornography were located on the

computers.”); United States v. Carter, Criminal No. 09-161, 2012

WL 604162, *4-5 (W.D. Pa. Feb. 24, 2012) (computer search for

evidence of counterfeiting halted to obtain second search warrant

to look for child pornography when evidence of child pornography

found); United States v. Gray, 78 F. Supp. 2d 524, 527-28 (E.D.

Va. 1999) (upon discovering child pornography while conducting

computer search for evidence of unauthorized computer intrusions

as authorized by search warrant, agent stops search and obtains a

second warrant authorizing search for child pornography).

     Indeed, guidance from the Department of Justice counsels

that “it remains prudent to seek a second warrant upon

discovering evidence of an additional crime not identified in the

initial warrant.”   U.S. Dep’t of Justice, Searching and Seizing

Computers and Obtaining Electronic Evidence in Criminal

Investigations 91 (2009).   That guidance further provides:

     Changes of Focus and the Need for New Warrants: A
     single computer can be involved in several types of
     crimes, so a computer hard drive might contain evidence
     of several different crimes. When an agent searches a
     computer under the authority of a warrant, however, the
     warrant will often authorize a search of the computer
     only for evidence of certain specified crimes. If the
     agent comes across evidence of a crime that is not
     identified by the warrant, it may be a safe practice to
     obtain a second warrant.

Id. at 90.

     And, when they fail to do so, evidence outside the scope of

the original warrant is subject to exclusion.   See, e.g., United

                                26
States v. Carey, 172 F.3d 1268, 1276 (9th Cir. 1998) (suppressing

child pornography evidence where police, conducting search under

warrant for drug offenses, continued to search for child

pornography without obtaining warrant); United States v.

Hulscher, 4:16-CR-40070-01-KES, 2017 WL 657436, *2 (D.S.D. Feb.

17, 2017) (suppressing evidence from second search of Iphone for

evidence to support federal firearms charges where search warrant

allowing seizure and search of phone was to investigate forgery,

counterfeiting, and identify theft offenses because agent “should

have applied for and obtained a second warrant [that] would have

authorized him to search Mr. Hulscher’s cell phone data for

evidence of firearms offenses”); United States v. Schlingloff,

901 F. Supp. 2d 1101, 1106 (C.D. Ill. 2012) (concluding scope of

search warrant was exceeded and suppressing evidence of child

pornography where law enforcement agent was searching computer

for evidence of passport fraud and identify theft but, upon

covering evidence of child pornography, failed to seek a second

warrant).

      According to the government, because the electronic records

were lawfully seized in the first place “there’s no problem and

no limitation to go back and look at them later.”   ECF No. 278 at

37.   The court disagrees.   Even when a seizure of electronic data

is legal, any search of that data must be within the scope of the

warrant.    Cf. United States v. Wardle, No. 2:12-CR-73-DB, 2013 WL


                                 27
3776267, *5 (D. Utah July 17, 2013) (rejecting government’s

argument that second search of defendant’s hard drives “was

merely a subsequent search pursuant to the initial warrant” where

second search was “for the purpose of obtaining documents related

to a different individual in response to discovery obligations in

a different case”).

     In this case, the government exceeded the scope of the

search warrant which authorized a search of defendant’s

electronic data for evidence of violations of the Controlled

Substances Act.   See Horton v. California, 496 U.S. 128, 140

(1990) (“If the scope of the search warrant exceeds that

permitted by the terms of the validly issued warrant or the

character of the relevant exception from the warrant requirement,

the subsequent seizure is unconstitutional without more.”).

Therefore, the government should have gotten a second warrant to

conduct its search for evidence of healthcare billing fraud.9

There was no impediment to doing so as the government was “not in

a rapidly unfolding situation or searching a location where

evidence was likely to move or change, [and] there was no



     9
       The court finds the government’s argument that the second
search was directly related to its investigation into drug
dealing unpersuasive. It is clear that the government’s focus in
searching Dr. Nasher’s records a second time was to build a
billing fraud case based upon his office absences. And, unlike
the other health care fraud counts unaffected by this ruling, the
indictment does not charge Dr. Nasher with violating 21 U.S.C. §
841 with respect to those patients.

                                28
downside to halting the search to obtain a second warrant.”

Mann, 592 F.3d at 786; see also Schlingloff, 901 F. Supp. 2d at

1105 (“[I]t is also important to note that there is normally no

fear of degradation or dissipation of evidence or a rapidly

evolving situation requiring the need to `shoot from the hip’ in

examining seized computer files without a proper warrant”).

VIII.       The Exclusionary Rule

        A violation of the Fourth Amendment does not automatically

trigger the application of the exclusionary rule.      Herring v.

United States, 555 U.S. 135, 141 (2009) (“We have repeatedly

rejected the argument that exclusion is a necessary consequence

of a Fourth Amendment violation.”).       The court must determine

“the efficacy of the rule in deterring Fourth Amendment

violations in the future.”     Id.    The court must weigh the

benefits of applying the rule against its costs.      See id.    When

weighing these competing values, the balance in this case tips

toward excluding the evidence obtained from the second search.

        As the Court stated:

        [T]he benefits of deterrence must outweigh the costs. .
        . . We have never suggested that the exclusionary rule
        must apply in every circumstance in which it might
        provide marginal deterrence. . . . To the extent that
        application of the exclusionary rule could provide some
        incremental deterrent, that possible benefit must be
        weighed against its substantial costs. . . . The
        principal cost of applying the rule is, of course,
        letting guilty and possibly dangerous defendants go
        free - - - something that offends basic concepts of the
        criminal justice system.


                                     29
Id. at 141 (internal citations and quotations omitted).

     In this case, the cost of applying the exclusionary rule is

minimal for a couple of reasons.      First, even if the government

decided it could not go forward with the ten counts affected by

this ruling, Dr. Nasher still remains subject to prosecution for

33 other offenses, several of which carry the potential for a

sentence of life imprisonment.   Therefore, there is no danger

that a dangerous and guilty defendant will go free.     On the other

hand, Counts Fifteen through Twenty-Four carry a statutory

maximum of ten years.   However, any actual sentence imposed if

just those ten counts were involved would be far less.     See

United States Sentencing Commission, Guidelines Manual, § 2B1.1

Nov. 2018).   Second, the court is not convinced that the

government could not go forward on those counts even without the

evidence subject to suppression.

     Finally, the need for deterring future similar conduct is

significant in this case.    Given the heightened potential for

government abuse of stored electronic data, it is imperative that

courts ensure that law enforcement scrupulously contain their

searches to the scope of the search warrant which permitted the

search in the first place.   This is especially true where, as

here, the illegal search was conducted at the behest of

lawyers–the people in the best position to know what was allowed

under the law.   See, e.g., Hulscher,     2017 WL 657436 at *4 (“If


                                 30
the exclusionary rule is not applied, law enforcement agencies

will have carte blanche authority to obtain a warrant for all

data on a cell phone, keep the unresponsive data forever, and

then later use the data for criminal prosecutions on unrelated

charges—-erasing the protections specifically contemplated in

Riley.”); Schlinghoff, 901 F. Supp. 2d at 1106 (suppressing

evidence where search exceeded scope of warrant because “[a]ny

other outcome would be contrary to the intent of the Fourth

Amendment that search warrants must describe with particularity

the things to be seized, so that a search for specified evidence

does not devolve into a generalized search for something entirely

different”).

IX.        Good Faith Exception

      The government has argued that the good-faith exception to

the exclusionary rule should apply.    In United States v. Leon,

468 U.S. 897, 922-23 (1984), the Supreme Court held that a court

should not suppress the fruits of a search conducted under the

authority of a warrant, even a subsequently invalidated warrant,

unless a reasonably well trained officer would have known that

the search was illegal despite the magistrate’s authorization.

The Court explained that an officer could not be found to have

acted with “objective reasonableness,” excluding application of

this “good faith exception,” in any of the following

circumstances:


                                  31
     (1) “the magistrate or judge in issuing a warrant was
     misled by information in an affidavit that the affiant
     knew was false or would have known was false except for
     his reckless disregard of the truth;”

     (2) the magistrate acted as a rubber stamp for the
     officers and “wholly abandoned” his detached and
     neutral “judicial role;”

     (3) “an affidavit [is] so lacking in indicia of
     probable cause as to render official belief in its
     existence entirely unreasonable;” or

     (4) “a warrant [is] so facially deficient - - i.e., in
     failing to particularize the place to be searched or
     the things to be seized - - that the executing officers
     cannot reasonably presume it to be valid.”

Id.; see also United States v. Bynum, 293 F.3d 192, 195 (4th Cir.

2002).

     The Fourth Circuit explained the contours of the good faith

exception:

     Under the good faith exception, adopted by the Court in
     Leon, evidence obtained pursuant to a warrant which is
     ultimately held invalid need not be excluded as long as
     the warrant was issued by a detached and neutral
     magistrate and the executing officers’ reliance on the
     warrant was objectively reasonable. In setting forth
     this doctrine, the Court noted, searches pursuant to a
     warrant will rarely require any deep inquiry into
     reasonableness, for a warrant issued by a magistrate
     normally suffices to establish that a law enforcement
     officer has acted in good faith in conducting the
     search.

United States v. Legg, 18 F.3d 240, 243 (4th Cir. 1994) (internal

quotation marks and citations omitted).

     In Loera, discussed extensively above, the district court

concluded that the good-faith exception should apply.   United

States v. Loera, 923 F.3d 907, 925 (10th Cir. 2019).    The appeals

                               32
court disagreed.   See id.   In so holding, the court determined

“that the good faith exception does not apply in a case like the

one before us because the illegality at issue stems from unlawful

police conduct, rather than magistrate error, and therefore the

deterrence purposes of the Fourth Amendment are best served by

applying the exclusionary rule.”      Id. (“Thus, Leon is

inapplicable here where the mistake—the unconstitutional second

search—was the fault of the officer, not the magistrate.”); see

also United States v. Moya, 690 F.3d 944, 948 (8th Cir. 2012)

(noting that for Leon good-faith exception to apply, “officer

must act with objective good faith and within the scope of the

search warrant”); United States v. Andrews, 713 F. Supp. 1319,

1321 (D. Minn. 1989) (“Leon provides a remedy for magistrate

errors, not law enforcement dereliction.”).

          The rationale for the good faith exception set
     forth in Leon hinges on the deterrent purpose of the
     exclusionary rule. Leon, 468 U.S. at 920-21, 104 S.
     Ct. 3405. The exclusionary rule is intended to deter
     law enforcement officers from conducting
     unconstitutional searches and seizures. Id. at 916,
     104 S. Ct. 3405. Exclusion is only capable of
     deterring officers from conducting unconstitutional
     searches when officers are responsible for the
     constitutional error.

United States v. Gray, 302 F. Supp. 2d 646, 652 (S.D.W. Va. 2004)

(refusing to apply the good faith exception) (Goodwin, J.).

     In this case, the error was not with the warrant itself but,

rather, the government’s execution of that warrant.     See United

States v. Mowatt, 513 F.3d 395, 405 (4th Cir. 2008) (“The Leon

                                 33
exception does not apply here because Leon only prohibits

penalizing officers for their good-faith reliance on magistrates’

probable cause determinations.”); see also United States v.

Fuccillo, 808 F.2d 173, 177 (1st Cir. 1987) (“The good faith

exception, therefore, will not be applied unless the officers

executing search warrants, at the very minimum, act within the

scope of the warrants and abide by their terms.”).   Therefore,

the good-faith exception is inapplicable.   In any event, the

court cannot conclude that the government’s actions were taken in

good faith.   See United States v. Zimmerman, 277 F.3d 426, 438

(3d Cir. 2002) (“Good faith is not a magic lamp for police

officers to rub whenever they find themselves in trouble.”);

United States v. Gallegos-Espinal, Criminal Action H-17-678, 2019

WL 2225025, *18 (S.D. Tex. May 23, 2019) (noting that “[c]ourts

should resist the temptation to frequently rest their Fourth

Amendment decisions on the safe haven of the good-faith

exception, lest the courts fail to give law enforcement and the

public the guidance needed to regulate their frequent

interactions”) (quoting United States v. Molina-Isidoro, 884 F.3d

287, 293 (5th Cir. 2018) (Costa, J., specially concurring)).

X.        Inevitable Discovery

     “The inevitable discovery doctrine may apply where

additional routine or factually established investigative steps

would inevitably lead to discovery of the evidence without


                                 34
undertaking any search.”   United States v. Allen,   159 F.3d 832,

841 (4th Cir. 1998).   Of the doctrine’s limits, our appeals court

has explained:

     But when evidence could not have been discovered
     without a subsequent search, and no exception to the
     warrant requirement applies, and no warrant has been
     obtained, and nothing demonstrates that the police
     would have obtained a warrant absent the illegal
     search, the inevitable discovery doctrine has no place.
     In those circumstances absolutely nothing suggests, let
     alone proves by a preponderance of the evidence, that
     the illegally obtained evidence inevitably would have
     been discovered. The inevitable discovery doctrine
     cannot rescue evidence obtained via an unlawful search
     simply because probable cause existed to obtain a
     warrant when the government presents no evidence that
     the police would have obtained a warrant. Any other
     rule would emasculate the Fourth Amendment.

Id. at 841-42; see also United States v. Mejia, 69 F.3d 309, 320

(9th Cir. 1995) (“We reject the contention that [the inevitable

discovery] doctrine applies where the police had probable cause

to conduct a search but simply failed to obtain a warrant. . . .

If evidence were admitted notwithstanding the officers’ unexcused

failure to obtain a warrant, simply because probable cause

existed, then there would never be any reason for officers to

seek a warrant.”).

     In Loera, the court ultimately denied defendant’s motion to

suppress on the basis of the inevitable discovery doctrine.

United States v. Loera, 923 F.3d 907, 928 (10th Cir. 2019).     In

so doing, the court found that the government had shown “by a

preponderance of the evidence that the FBI would have inevitably


                                35
discovered the child pornography evidence in Loera’s electronic

devices through lawful means independent” of the illegal search.

Id.   Of particular importance to the Loera court in concluding

the doctrine should apply was the government’s showing that

probable cause existed to get a warrant as well as the FBI

agent’s testimony that he would have gotten a warrant.    See id.

at 928-29.

      In this case, the government did not present any evidence to

show by a preponderance of the evidence that it had probable

cause to obtain a warrant to search Dr. Nasher’s records for

evidence of health care fraud related to his absences from the

office.   But even if probable cause did exist for issuance of a

second warrant, the government did not present any evidence that

it was prepared to seek a second warrant.   Under these

circumstances, the inevitable discovery doctrine does not apply.

See, e.g., United States v. Cobb, Criminal No. 1:18CR33, 2018 WL

4907764, *6 (N.D.W. Va. Oct. 10, 2018) (declining to apply

inevitable discovery doctrine where there was no evidence

officers would have obtained a search warrant); United States v.

Jones, Case No. 3:17cr71, 2018 WL 935396, *15 n.23 (E.D. Va. Feb.

16, 2018) (noting government could not establish by a

preponderance of the evidence that evidence would have ultimately

been discovered by lawful means where “the officers believed

their warrant comported with the Fourth Amendment [and] [n]o


                                36
evidence suggests that they were planning to seek another

warrant” although ultimately concluding that inevitable discovery

doctrine did not govern its analysis); United States v. Cooper,

433 F. Supp. 2d 737, 743 (S.D.W. Va. 2006) (“[A]bsent concrete

evidence that the officers would have secured a warrant, the

inevitable discovery doctrine does not apply to the illegal

search in this case.”) (Chambers, J.).

XI.          Rule 41

        Defendant also contends that the government violated Federal

Rule of Criminal Procedure 41(e)(2)(B).    That rule provides in

part:

        Warrant Seeking Electronically Stored Information.
        A warrant under Rule 41(e)(2)(A) may authorize the
        seizure of electronic storage media or the seizure or
        copying of electronically stored information. Unless
        otherwise specified, the warrant authorizes a later
        review of the media or information consistent with the
        warrant.

Fed. R. Crim. P. 41(e)(2)(B) (emphasis added).

        The court agrees with defendant that the government’s second

search violated Rule 41(e)(2)(B) because it was not “consistent

with the warrant.”     As discussed above, the second search was

outside the scope of the warrant issued.

XII.         Conclusion

        Based on the foregoing, defendant’s motion to suppress was

granted.




                                  37
     The Clerk is directed to send a copy of this Memorandum

Opinion to counsel of record and to the Probation Office of this

court.

     IT IS SO ORDERED this 29th day of July, 2019.

                              ENTER:



                              David A. Faber
                              Senior United States District Judge




                               38
